336 S.W.3d 485 (2011)
Patricia Ann TODISMAN, Appellant,
v.
James Dean TODISMAN, Respondent.
No. ED 94713.
Missouri Court of Appeals, Eastern District, Division Two.
March 8, 2011.
Motion for Rehearing and/or Transfer to Supreme Court Denied April 21, 2011.
Christopher T. Risler, John H. Bleckman, Clayton, MO, for Appellant.
Taylor D. Goodale, Joseph R. Aubuchon, Union, MO, for Respondent.
Before GLENN A. NORTON, P.J., KATHIANNE KNAUP CRANE, J. and GEORGE W. DRAPER III, J.

ORDER
PER CURIAM.
Patricia Ann Todisman appeals the judgment dissolving her marriage to James Dean Todisman. We find the trial court's judgment was not erroneous. An extended opinion would have no precedential value. We have, however, provided the parties a memorandum setting forth the reasons for our decision. The judgment of the trial court is affirmed under Rule 84.16(b).